Case 2:18-cv-09531-.]LS-DFI\/| Document 12-2 Filed 11/13/18 Page 1 of 4 Page |D #:54

EXhibit

CaS 3

\OOO-!O\Lh-!L\L»JN-

NNNN[\)NNN '-"_‘
wqo\wpw-'E>’EESE`\EEEN-E

 

Mark W. Bucher
mark@calpolicycenter.org

CA S.B.N. # 210474

Law Ofi`lce of Mark W. Bucher
18002 Irvine Blvd., Suite 108
Tustin, CA 92780-3321

Phone: 714~313-3706

Fax: 714-573-2297

Brian Kelsey (Pro Hac Vice To Be Filed)

bkelsey@iibertyjusticecenter.org

Jeffrey M. Schwab (Pro Hac Vice To Be Filed)
jschwab@libertyjusticecenter.org

Senior Attomeys

Liberty Justice Center

190 South LaSalle Street

Suite 1500

Chicago, lil'mois 60603

Phone: 312-263-7668

Fax: 312-263-7702

Attorneys for Plaintij]"‘

Thornas Few,
Plaintiff.
v.
United Teachers of Los Angeles, et. al,

Defendants.

 

 

Case No. 2:| 8ch~953l 1

 

DECLARATION OF PLA}NTIFF THOMAS FEW

2:18-cv-09531-.]LS-DFI\/| Document 12-2 Filed 11/13/18 Page 2 of 4 Page |D #:55

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

Case No. 2:18-cv-9531

DECLARATION OF PLAINTIFF
THOMAS FEW

Scanned with CamScanner

Case 2:] 3-cv-09531-.]LS-DF|\/| Document 12-2 Filed 11/13/18 Page 3 of 4 Page |D #:56

Thomas Few, the undersigned Declarant and Plainti ff in the above captioned action,

,_.

declares under penalty of perjury:
1. I have been a special education teacher in the Los Angeles Unifled School

District (LAUSD) since August 2016.
2. Since September 2016, l have taught at Francisco Sepulveda Middle School.
3. In August 2016, when I began my employment with LAUSD, I joined the
Urlited Teachers of Los Angles (UTLA). When Ijoined UTLA, neither UTLA nor LAUSD

informed me that I had the right not tojoin the union.
4. On February 13, 2018, UTLA offered me a union membership card that l

signed. Once again, l Was not informed by UTLA or LAUSD of my right not to join the

\O 00 -_] g\ u\ h w N

_-,_._.
’*‘O

union.

5.
to pay agency fees instead of full union dues.

Later in 2018, l learned that I had a legal right not to be a union member but
On or about June 2, 2018, I sent a letter to

’_‘\-i
wm

UTLA asking to resign my membership and to become an agency fee payer.

On July 13, 2018, UTLA responded to my resignation letter by rejecting it.
esignation Window, Which

,_¢
.Id

6.
UTLA stated that I could not resign from the union until my r
was “not less than thirty (30) days and not more than sixty (60) days before” the anniversary

»_n,_.,_,
-~JO'\!J`¢

of my union membership on February 13.

»_h
m

7. After the Supreme Court issued its decision in Janus v AFSCME, I learned that

I had the right both not to be a member of the union and not to pay any money to the union.
LA on August 3, 2018. I received no response

l\)»_.
C\O

I submitted a second resignation letter to UT

N
._.

from UTLA to my second resignation letter.
August 3, 2018 UTLA resignation letter to LAUSD. l

l\.)
N

8. l also sent a copy of my

N
L».)

did not receive a response from LAUSD.
9. On or about October 10, 2018, I submitted a third letter to UTLA, explaining

that the union agreement I had signed in February 2018 Was invalid after the Suprerne

Court’s decision in Jcmus. I requested, once again,

wm
o\m§

to resign from the union and stop having

m
¢»':S

2

Case No. 2:|8-cv-953]
DECLARATION OF PLA|NTIFF THOMAS FEW

 

 

 

 

Scanned with CamScanner

Case 2:18-cv-09531-.]LS-DFI\/| Document 12-2 Filed 11/13/18 Page 4 of 4 Page |D #:57

its dues deducted from my paycheck. UTLA responded to my third letter by denying it

2 because it was not received within the resignation Window.

3 10. LAUSD has deducted union dues of approximately eighty-six dollars ($86) per
4 month from my paycheck since l began employment in August 2016. LAUSD continues to
5 deduct these dues, despite my repeated requests that it be stopped.

6 ll. 1 do not wish to be a member of UTLA or to have union dues deducted from
7 my paycheck.

8 12. I do not wish UTLA to be rny representative in bargaining negotiations with
9 LAUSD.
10 13. l do not approve of the political advocacy in Which UTLA engages.
11 14. I do not agree with UTLA’s threatened strike against LAUSD.

12 I, Thomas Few, declare under penalty of perjury that the forgoing is true and correct.

13
14 W/%<C} Executed on November 12, 2018.

15 Thomas Few
16

17
18
19
20 '
21
22
23
24
25
26
27

28
Case No. 2:18-cv-953l 3

DECLARATlON OF PLAlNTIFF THOMAS FEW

 

 

 

Scanned with CamScanner

